Syneron Medical to Announce First Quarter 2007 Financial Results on May 14, 2007 YOKNEAM, ISRAEL (MARKET WIRE) April 26, 2007 Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced that it will release its financial results for the first quarter of 2007 before market opening on Monday, May 14, 2007. The earnings release will be available on Syneron's website at www.syneron.com. Syneron management will host a conference call and a live webcast at 8:30am (ET) on the same day. A question & answer session will follow management's discussion of events in the fourth quarter and a summary of the year. Investors and other interested parties may access the live webcast through Syneron's website at www.syneron.com. Please log in at least 10 minutes prior to the conference call in order to download the applicable audio software. Following the conclusion of the call, a replay of the webcast will be available within 24 hours on the Company's website. About Syneron Syneron Medical Ltd. (NASDAQ: ELOS) manufactures and distributes medical aesthetic devices that are powered by the proprietary, patented elos combined-energy technology of Bi-Polar Radio Frequency and Light. The Company's innovative elos technology provides the foundation for highly effective, safe and cost-effective systems that enable physicians to provide advanced solutions for a broad range of medical-aesthetic applications including hair removal, wrinkle reduction, rejuvenating the skin's appearance through the treatment of superficial benign vascular and pigmented lesions, and the treatment of acne, leg veins and cellulite. Founded in 2000, the corporate, R&D, and manufacturing headquarters for Syneron Medical Ltd. is located in Israel. Syneron has offices and distributors throughout the world, including North American Headquarters in Canada, North American logistics center in Irvine, California, European Headquarters in Germany, and Asia-Pacific Headquarters in Hong Kong, which provide sales, service and support. Additional information can be found at www.syneron.com. Syneron, the Syneron logo, and elos are trademarks of Syneron Medical Ltd. and may be registered in certain jurisdictions. Elos (electro-optical synergy) is a proprietary technology of Syneron Medical. All other names are the property of their respective owners. For more information, please contact: David Seligman CFO Syneron Medical +972-54-772-6559 email: cfo@syneron.com Judith Kleinman VP Investor Relations Syneron Medical +972-4-909-6282 email: ir@syneron.com Nick Laudico IR Consultant (US contact) The Ruth Group (646) 536-7030
